Citation Nr: 1439294	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for tendinitis of the right foot with limited motion of the ankle, evaluated as 10 percent disabling prior to November 24, 2009 and as 20 percent disabling from November 24, 2009, forward.

2.  Entitlement to an increased rating for tendinitis of the left foot with limited motion of the ankle, evaluated as 10 percent disabling prior to November 24, 2009 and as 20 percent disabling from November 24, 2009, forward.

3.  Entitlement to an increased rating higher than 20 percent for lumbosacral strain.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected low back disorder and/or service-connected tendinitis of the left and right feet with limited motion of the ankles.

5.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected low back disorder and/or service-connected tendinitis of the left and right feet with limited motion of the ankles.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 1973 and from August 1974 to January 1977.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).   

In a May 2009 decision, the Columbia, South Carolina VA RO denied entitlement to service connection for a bilateral knee condition and an increased rating for the Veteran's service-connected low back disorder, rated at 20 percent.   The RO also denied entitlement to ratings in excess of 10 percent for tendinitis of the right foot and tendinitis of the left foot.  In June 2009, the Veteran again initiated the same claims, which were again denied in a September 2009 rating decision of the Huntington, West Virginia VA RO.  In November 2009, the Veteran filed a Notice of Disagreement (NOD) with the May 2009 decision.  38 C.F.R. § 20.201.  A June 2010 Statement of the Case (SOC), issued by the VA RO in Roanoke, Virginia, continued to deny the claims.  The Veteran filed a timely substantive appeal (VA Form 9) in June 2010.  38 C.F.R. § 20.202.  

In a September 2012 rating decision, the RO granted increased, 20 percent ratings for the service-connected right and left foot tendinitis with limitation of motion of the ankles, effective November 24, 2009.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) of the Board at the VA Central Office in Washington DC (Central Office hearing) in April 2014.  A transcript of that hearing has been associated with the claims file.  At the hearing, the Veteran and his representative requested that the record be held open for a period of 60 days in order to submit additional evidence.  In April 2014 and July 2014, the Veteran and his representative submitted additional evidence and argument directly to the Board, comprised of records of private treatment for his low back, as well as statements regarding direct service connection for his bilateral knees.  As this evidence was accompanied by a waiver of initial consideration by the RO (as the Agency of Original Jurisdiction (AOJ)), the Board hereby accepts it into the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

Although the Veteran has filed formal claims for a TDIU throughout the course of the appeal, a derivative TDIU claim also has been raised by the record as part of his increased rating claim for his low back disability.  See April 2014 Board Hearing Testimony (contending that he was unable to secure or follow substantially gainful employment as a result of his low back disorder).  Thus, as the TDIU claim is included claim within the Veteran's currently pending increased rating claim, the issue has been added as an additional subject for current appellate consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Review of the Virtual VA and Veterans Benefits Management System ("VBMS") paperless claims processing systems reveals additional documents and records pertinent to the present appeal.

In a Report of General Information dated June 24, 2014, a VA employee noted that the Veteran stated that he intended to file an appeal of a September 2013 denial of his petition to reopen a claim for service connection for prostate cancer.  The Veteran stated that he would print a VA Form 21-0958 (Notice of Disagreement).  However, this document has not yet been associated with the claims folder or Virtual file.  

The issues of entitlement to service connection for a disorder of the bilateral knees, entitlement to an increased rating for lumbosacral strain, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claims of entitlement to increased ratings for tendinitis of the right foot with limited motion of the ankle and for tendinitis of the left foot with limited motion of the ankle.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant as to the claim of entitlement to an increased rating for tendinitis of the right foot with limited motion of the ankle have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant as to the claim of entitlement to an increased rating for tendinitis of the left foot with limited motion of the ankle have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASE FOR FINDING AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204. 

As indicated above, in the September 2012 rating decision, the RO granted increased, 20 percent ratings for the Veteran's right and left foot tendinitis with limited motion of the ankles, effective November 24, 2009.  During the April 2014 Board hearing, the Veteran indicated that he was satisfied with the 20 percent ratings currently assigned, and withdrew from appeal the claims of entitlement to increased ratings for right and left foot tendinitis with limited motion of the ankles.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.


ORDER

The appeal as to the claim of entitlement to an increased rating for tendinitis of the right foot with limited motion of the ankle, evaluated as 10 percent disabling prior to November 24, 2009 and 20 percent disabling effective that date, is dismissed.

The appeal as to the claim of entitlement to an increased rating for tendinitis of the left foot with limited motion of the ankle, evaluated as 10 percent disabling prior to November 24, 2009 and 20 percent disabling effective that date, is dismissed.


REMAND

Unfortunately, remand is required for further development regarding the issues that remain on appeal.  The Board sincerely regrets the additional delay that inevitably will result from remanding the claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

At the outset, during the April 2014 Board hearing the Veteran reported that he had applied for disability benefits from the Social Security Administration (SSA) but was denied.  On remand, his complete SSA records should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  

The Veteran contends that his bilateral knee arthritis was caused or aggravated by his service-connected bilateral foot and/or low back disorders.  He additionally contends that his current knee conditions are directly related to his active service, noting that his military duties included rappelling and other military exercises, the repeated impact of which affected his knees.  See April 2014 Board Hearing Testimony (describing his in-service physical training and rappelling activities); February 1975 Chronological Record of Medical Care (noting complaints of knee pain and noting treatment for a sprained left knee).

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran has been provided multiple examinations during the pendency of his claims; however, he has not been provided with a VA examination of his bilateral knees.  Despite this, a June 2012 opinion provided in conjunction with a VA examination of his low back found that the Veteran's claimed bilateral knee condition was not caused by his service-connected low back disorder.  The examiner reasoned that "[a]rthritis of the knees is a separate and distinct condition" that does not "develop as a result of or secondary to" his back condition.  Additionally, a September 2012 opinion, provided in conjunction with a VA examination of his bilateral feet, found that the Veteran's claimed bilateral knee condition was not caused by his service-connected bilateral foot condition (bilateral Achilles tenosynovitis).  The examiner reasoned that "[a]rthritis of the knees is a separate and different condition" that does not "develop as a result of or secondary to" his bilateral Achilles tenosynovitis.  

These etiological opinions concerning the Veteran's bilateral knee conditions, stemming from examinations of his thoracolumbar spine and bilateral feet, are inadequate to decide the claim.  Specifically, while both opinions address secondary causation, neither addresses whether the Veteran's service-connected low back or bilateral foot disabilities aggravated the claimed bilateral knee condition.  See Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.  

Moreover, no opinion has yet been provided on the issue of service connection on a direct basis.  There is, however, at least an indication of a link between the Veteran's current knee problems and his military service, especially considering his competent testimony regarding his in-service knee pathology and his documented complaints of knee pain during service.  See McLendon, 20 Vet. App. at 81.  

Consequently, on remand, the Veteran should be afforded a VA knee examination, and an adequate medical nexus opinion that addresses both direct service connection as well as service connection on a secondary basis should be provided. 

With respect to the TDIU claim, given the additional evidence regarding the Veteran's unemployability, including specifically his April 2014 Board hearing testimony and the January 2014 private physician questionnaire and DBQ addressing his functional impairment and unemployability, an examination and opinion is needed to determine whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Therefore, on remand, the RO should obtain an additional medical examination and opinion, as set forth below.  Updated VA and private treatment records should also be obtained, and the Veteran should be afforded a current VA examination of his lumbar spine.  

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since December 2013.

2.  Make arrangements to obtain the Veteran's complete treatment records from Allen Chiu, M.D., Kaiser Permanente, and/or Tyson's Corner Spine Care Facility, to include, but not limited to, a copy of a spine examination conducted on October 31, 2012.

3.  Request from the Social Security Administration (SSA) complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

4.  After the records have been obtained, schedule the Veteran for an appropriate VA knee examination to determine the nature and etiology of any current bilateral knee conditions.  The examiner is asked to determine whether any current disorders affecting the Veteran's knees were incurred in active service or whether any such knee disorders were caused or aggravated by his service-connected lumbar spine disorder and/or his service-connected bilateral foot disability (right and left foot tendinitis with limited motion of the ankles)

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  All indicated tests and studies should be performed.

After reviewing the file and examining the Veteran, the examiner should render the following opinions:

(A)  Direct service connection:  Whether the Veteran's current bilateral knee condition was at least as likely as not (i.e., to at least a 50:50 degree of probability) caused by injuries sustained in active military service, to include impacts on the knees from repelling and physical training exercises during active service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  See also, Service treatment record dated February 28, 1975, showing treatment for knee pain.

(B)  Secondary service connection:  Whether it is at least as likely as not that the Veteran's bilateral knee condition was caused or aggravated by his service-connected disabilities, to include specifically his low back disorder and/or right and left foot tendinitis with limited motion of the ankles, due to an abnormal gait or weight shifting.  If the examiner finds that the Veteran's bilateral knee condition was not caused by his low back disorder or right and left foot tendinitis with limited motion of the ankles, the examiner must still address whether the bilateral knee condition was aggravated (i.e. permanently worsened) by each of these disabilities. 

The examiner must provide complete explanations for the conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected lumbosacral strain.  The entire claims file and a copy of this must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  The examiner should fill out the appropriate Disability Benefits Questionnaire (DBQ) and describe all functional impairment.  

A complete explanation for all opinions must be provided.

6.  Schedule the Veteran for an appropriate VA examination to obtain an opinion on whether it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities, either individually or in the aggregate, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.

The claims file must be made available to and reviewed by the examiner.  All necessary tests should be performed.

In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental conditions.  

Consideration also must be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

A complete explanatory rationale, that is, with medical explanation or citation to the record, is to be provided for all opinions offered.

To this end, the examiner must give some indication as to whether any employment in which the Veteran may engage is only possible with special consideration or accommodation (i.e., just marginal employment versus substantially gainful employment).

7.  Next, review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  Finally, after completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case (SSOC) and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


